Citation Nr: 1111393	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010) for additional left eye disability as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran appeared for a Travel Board hearing in February 2011.  The Board notes that this issue was previously addressed in rating decisions from August and December of 2007 and November 2008; however, since the claim has been continuously processed since receipt in February 2007, and as the Veteran has communicated with the RO within one year of each of the rating actions, the Board concurs with the RO that this claim should be addressed on a de novo basis.

In a May 2009 claim, the Veteran indicated that he was seeking compensation for chronic lower back pain radiating into the knees and legs.  In making this claim, he cited to prior VA back surgery.  The RO has not addressed this matter since receipt of the May 2009 claim.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the agency of original jurisdiction for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the present case, the Veteran has asserted additional disability, specifically a "hole" in the left eye, due to VA treatment.  During his February 2011 hearing, he indicated that this occurred prior to August 2007.

A December 2009 Deferred Rating Decision indicates that a VA medical opinion was warranted in this case.  To date, however, the Veteran has not been afforded a VA examination, and no VA medical opinion has otherwise been obtained.  Given the Veteran's reports of worsening eye symptoms concurrent with VA treatment, such an examination and opinion are warranted in this case.  See 38 C.F.R. § 3.159(c)(4) (2010).

Moreover, it does not appear that all relevant medical records have been obtained to date.  An August 2006 VA treatment record indicates that the Veteran was seen by a doctor in Winnsboro, South Carolina, but no corresponding records have been obtained to date.  Also, during his February 2011 hearing, the Veteran reported having an eye examination a month earlier.  Earlier in the hearing, the Veteran mentioned ongoing VA treatment; his representative referenced "Durham," although treatment reports of record dated through January 2010 are from the Dorn (Columbia) VA Medical Center.  All updated records must be requested and, if possible, obtained.  See 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be requested to fill out signed release forms for all pertinent medical records not currently contained in the claims file, specifically those corresponding to treatment by a doctor in Winnsboro and his noted eye examination just prior to the February 2011 hearing.  

2.  For all reported VA treatment (specifically from the Dorn VAMC since January 2010), or any private treatment for which signed release forms are completed, efforts should be made to obtain corresponding records.  All obtained records must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be added to the claims file.

3.  The Veteran should then be afforded a VA eye examination, with an appropriate examiner who has reviewed the claims file.  

Based upon the examination findings, the reported history of the Veteran, and the findings in the claims file, the examiner should provide an opinion as to whether the Veteran has additional left eye disability due to: 1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; or 2) an event during VA treatment that was not reasonably foreseeable.  

All opinions must be supported by a complete rationale in a typewritten report.

4.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


